IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

GMF ELCM FUND L.P., GMF ELCM            )
LLC, GMF ELCM REGENCY I LLC             )
and GMF ELCM REGENCY II LLC,            )
                                        )
                 Plaintiffs,            )
                                        )
      v.                                ) C.A. No. 2018-0840-SG
                                        )
                                        )
ELCM HCRE GP LLC, ELCM                  )
SPONSOR I HOLDCO LLC, ELCM              )
PARTNERS, LLC, ELCM ASSET               )
MANAGER HOLDCO LLC and                  )
ANDREW WHITE,                           )
                                        )
                 Defendants,            )
                                        )
      v.                                )
                                        )
EAST LAKE CAPITAL                       )
MANAGEMENT LLC, ELCM                    )
HEALTHCARE REAL ESTATE FUND             )
LP, ELCM SPONSOR I LLC and GMF          )
RSL BUYER LLC,                          )
                                        )
                 Nominal Defendants.    )

                       MEMORANDUM OPINION

                       Date Submitted: June 26, 2019
                       Date Decided: August 7, 2019

David E. Ross and Bradley R. Aronstam, of ROSS ARONSTAM & MORITZ LLP,
Wilmington, Delaware; OF COUNSEL: Joshua S. Amsel, Matthew R. Friedenberg,
and Thomas G. James, of WEIL, GOTSHAL & MANGES LLP, New York, New
York, Attorneys for Plaintiffs.
David E. Ross and Bradley R. Aronstam, of ROSS ARONSTAM & MORITZ LLP,
Wilmington, Delaware, Attorneys for Receiver.

Andrew White, pro se.

Ryan P. Newell, Kyle Evans Gay, and Shaun Michael Kelly, of CONNOLLY
GALLAGHER LLP, Wilmington, Delaware, Attorneys for Nominal Defendants.




GLASSCOCK, Vice Chancellor
       The writer Jorge Luis Borges opined that reading is a more intellectual activity

than writing.1 Readers attempting to understand the history of the progress—if

progress is the appropriate word—of this litigation may come to the same

conclusion. Intrepid readers of this Memorandum Opinion may attempt to master

the organization of the several dozens of entities created by the individual

Defendant, Andrew White, to pursue a business of investing in and operating nursing

homes, as I have described below. Fortunately, less intrepid, perhaps wiser readers

will quickly grasp the simple issue presented. The Plaintiffs are investors in Mr.

White’s business. They are partners in one of the entities, ELCM Healthcare Real

Estate Fund LP (“HCRE”). They have brought an action against Mr. White and a

few of his related entities, alleging contractual and fiduciary breaches. They sought,

and I granted, a preliminary receivership over HCRE, which had suffered as Mr.

White’s business operations underwent spectacular failures. Currently before me is

a motion to dissolve HCRE, on the ground that it can no longer operate to fulfill the

partnership purpose. Dissolution is an extraordinary equitable remedy. It should

not be invoked—and is never applied—lightly. However, the curious and insidious

nature of the business’s failure, as well as the similar nature of this litigation itself,

compel me to grant the request to dissolve HCRE. The partnership can no longer be



1
 Jorge Luis Borges, Collected Fictions, Preface to the First Edition, (Andrew Hurley trans.,
Penguin 1998).
operated to the ends intended by the parties. My rationale follows an earnest attempt

to state the facts, below.

                                    I. BACKGROUND

       A. The Parties

       Plaintiff GMF ELCM Fund L.P. is a Delaware limited partnership and a

limited partner of Nominal Defendant HCRE.2

       Plaintiff GMF ELCM LLC is a Delaware limited liability company and a

member of Nominal Defendants ELCM Sponsor I, LLC and East Lake Capital

Management LLC.3

       Plaintiffs GMF ELCM Regency I LLC and GMF ELCM Regency II LLC are

both Delaware limited liability companies and members of Nominal Defendant

GMF RSL Buyer LLC.4

       Defendant ELCM HCRE GP LLC is a Delaware limited liability company,

and is the General Partner of HCRE.5

       Defendant ELCM Sponsor I HoldCo LLC is a Delaware limited liability

company, and is the Managing Member of ELCM Sponsor I LLC.6




2
  Docket Item [hereinafter “D.I.”] 97, Am. Compl., ¶ 13.
3
  Id. ¶ 14.
4
  Id. ¶ 15.
5
  Id. ¶ 16.
6
  Id. ¶ 17.
                                               2
        Defendant ELCM Partners, LLC, a Delaware limited liability company, is the

Managing Member of East Lake Capital Management LLC.7

        Defendant ELCM Asset Manager HoldCo LLC is a Delaware limited liability

company, and is the Managing Member of GMF RSL Buyer LLC.8

        Defendant Andrew White is the Authorized Representative of Defendants

ELCM HCRE GP LLC and ELCM Sponsor I HoldCo LLC, and is the Manager of

Defendants ELCM Partners, LLC and ELCM Asset Manager HoldCo LLC.9

        Nominal Defendant ELCM Healthcare Real Estate Fund LP (“HCRE”) is a

Delaware limited partnership.10

        Nominal Defendant ELCM Sponsor I LLC (“Sponsor I”) is a Delaware

limited liability company.11

        Nominal Defendant East Lake Capital Management LLC (“ELCM”) is a

Delaware limited liability company.12

        Nominal Defendant GMF RSL Buyer LLC (“RSL Buyer”) is a Delaware

limited liability company.13




7
  Id. ¶ 18.
8
  Id. ¶ 19.
9
  Id. ¶ 20.
10
   Id. ¶ 21.
11
   Id. ¶ 22.
12
   Id. ¶ 23.
13
   Id. ¶ 24.
                                         3
       B. Factual Background

              1. The Business Structure

       The Entity Defendants are part of a complicated jumble of entities. Scores

more related entities exist than are named Defendants in this action. This litigation

presented an unusual problem, in that it was difficult to render a readable

organizational chart that contained all seventy-five related entities and Mr. White.14

Given the sheer number of entities, it is challenging to understand—and then to

reduce to comprehensible writing—ELCM’s structure.              Nevertheless, a basic

explanation is required here. What follows is such explanation, provided to the best

of my ability, given the fact that throughout of the course of the litigation, I received

very little help from Mr. White, the principal architect of this structure.

       ELCM “represents itself as a ‘private equity firm specializing in real estate

and healthcare investments [that] actively acquire[s] companies and portfolios

throughout the United States,’ which it owns, operates and/or leases.”15 Defendant

Andrew White is the sole member of ELCM Partners LLC.16 ELCM Partners LLC,

in turn, holds a roughly ninety percent interest in ELCM, with the remaining ten

percent split evenly between an entity affiliated with the Plaintiffs and another

unrelated entity.17 The Plaintiffs and ELCM have joint interests (whether directly


14
   Compare JX 659 with D.I. 205, Ex. 1.
15
   D.I. 64, at 6.
16
   D.I. 205, Ex. 1.
17
   Id.
                                           4
or indirectly) in a number of entities, including Nominal Defendant HCRE, the entity

that is the subject of the Motion for Dissolution.18

       Nominal Defendant HCRE owns—albeit indirectly, through a series of

subentities—six senior care facilities, two in Oklahoma and four in Vermont.19

Nominal Defendant RSL Buyer (prior to December 2018) held an interest in the cash

flows generated by leaseholds in assisted living facilities in Indiana, North Carolina,

and Tennessee.20       These RSL Buyer-related facilities (collectively, the “NHI

Facilities”) were owned and leased by third-party National Health Investors, Inc.

(“NHI”).21 Nominal Defendant Sponsor I serves as the pooling vehicle for general

partner HCRE; it is also the indirect parent of HCRE’s general partner, Defendant

ELCM HCRE GP LLC.22 One thing is clear from the illegible organizational chart

provided by Mr. White: ELCM resides at the top of the entities’ organizational

chart.23 It has an interest in all of the nursing home businesses that are at issue here,

and it indirectly controls Sponsor I—the pooling vehicle—as well.24




18
   Id.
19
   Jan. 30, 2019 Evid. Hr’g Tr., at 31:17–22, 106:21–24, 181:13–14.
20
   Id. at 26:7–28:17, 31:3–6.
21
   Id. at 26:7–14.
22
   Feb. 14, 2019 Evid. Hr’g Tr., at 222:16–21.
23
   D.I. 205, Ex. 1.
24
   Id.
                                               5
              2. Other Litigation

       In October 2018, NHI petitioned a federal court in Texas to appoint a receiver

over an ELCM-related entity that was also the lessee of the NHI Facilities.25 That

action revealed several important facts: the North Carolina regulator had suspended

new admissions to a North Carolina facility and downgraded ELCM’s operating

license after issuing a 166-page report that documented problematic conditions at

the facility.26 Similar circumstances had occurred at an Indiana facility, including

the failure to timely pay employees, invoice residents or deposit rent checks, or

timely pay invoices.27

       In November 2018, the Vermont Attorney General filed an emergency motion

in a Vermont Court, seeking a temporary receiver over three of the Vermont

facilities, citing similar issues as had occurred in other states: failure to timely pay

employees, failure to invoice residents or deposit rent checks, and failure to timely

pay for critical services.28 The Vermont court appointed a temporary receiver to

control those three Vermont facilities on November 7, 2018.29 By November 14, a

fourth facility voluntarily stipulated to enter temporary receivership, which meant




25
   JX 329.
26
   JX 221; JX 222; JX 329, at 37–202, 221–30; Jan. 30, 2019 Hr’g Tr., at 46:18–47:8.
27
   JX 329, at 26–29, 203–20.
28
   JX 328; JX 336.
29
   JX 328; JX 338.
                                               6
that all Vermont facilities related to the parties here were then under receivership.30

The receiverships have since become permanent.31

       Given the above, on November 19, 2018 the Plaintiffs filed this action. Their

Complaint asserted a derivative claim for breach of fiduciary duty, breach of contract

claims against HCRE, Sponsor I, ELCM, and RSL Buyer, and sought declaratory

and injunctive relief to prevent Mr. White from calling any additional capital.32 An

Amended Complaint was filed on March 12, 2019, which added a count to seek

judicial dissolution of HCRE.33

       After the initial Complaint was filed, on November 28, 2018, the North

Carolina regulator permanently revoked Mr. White’s license to operate the North

Carolina facility.34 Also in that month, the Indiana regulator banned new admissions

to the Indiana facility, suspended its license, and sought permanent of revocation of

that license.35 The bases for the regulator’s action were, among other things,

“abdication of management by an absent owner [Mr. White],” “failure to provide

basic food and heating needs to residents,” and “failure to cash rent checks.”36




30
   JX 339; JX 340; see also June 10, 2019 Hr’g Tr., at 60:22–23.
31
   See JX 408.
32
   D.I. 1 ¶¶ 70–102.
33
   D.I. 97 ¶¶ 126–133.
34
   D.I. 32, at 3, Ex. A.
35
   JX 413.
36
   Id. at 4–5, 25, 28. Mr. White was not responsive to the regulator’s phone calls and emails. See
id. at 1, 34.
                                                7
Ultimately, ELCM surrendered all of its buildings in North Carolina, Indiana, and

Tennessee.37

       On January 25, 2019, the Vermont court ordered appointment of a receiver38

over three of the Vermont facilities, finding clear and convincing evidence that

residents faced “imminent danger of severe . . . harm,” citing food shortages, nursing

shortages, and “remote and unresponsive management and resulting compromise of

services.”39 After a trial on the merits, the Vermont court determined that “Mr.

White, despite the existence of multiple LLCs, is clearly the individual decision-

maker in charge of all the decisions pertaining to the three facilities,”40 that his

“pattern of management is to be nonresponsive to communications and needs from

Vermont managers,”41 and that there was “no reason to believe that his patterns of

management would be any different if operations were returned” to his control.42




37
   Jan. 30, 2019 Hr’g Tr., at 46:18–47:8.
38
   This receivership is effectively a permanent receivership. See JX 408. The Defendants contest
the permanency of the Vermont receivership. See D.I. 187. On January 25, the Vermont receiver
ordered that a permanent receiver be appointed; however, it ordered that the temporary receiver
continue to serve as an interim receiver (in the permanent receivership) pending the outcome of a
Motion to Disqualify. See JX 408. And, as the Defendants point out, once a final order is entered,
the parties will have the right to appeal the Vermont court’s decision to appoint a receiver. See JX
408. Thus, it is true that the specific Vermont receiver is not fixed; however, neither the fact that
the individual who is appointed as the receiver may change nor the fact that the court’s order may
be appealed negates the permanency of the receivership itself.
39
   JX 408, at 25–26.
40
   Id. at 22.
41
   Id. at 16.
42
   Id. at 22.
                                                 8
       The fourth Vermont facility was not initially included in the ongoing

receivership due to insufficiency of service of the initial pleadings. 43 On April 2,

2019, however, the Vermont court denied a motion to alter or amend its January 25

order, and on May 30 declared its intention to appoint a certain receiver over the

four Vermont facilities.44

       In addition to the North Carolina and Vermont actions, it is my understanding

that proceedings affecting facilities in Oklahoma, Texas, New Jersey, Pennsylvania,

Florida, and Minnesota have also been initiated.45

       C. Procedural History

       The relatively brief temporal history of this case has been uncommonly

complex and adversarial. It is, I find, relevant to the dissolution question before me.

       The Plaintiffs filed suit on November 11, 2018, alleging breach of fiduciary

duties and breach of contract. Along with the Complaint, they filed a Motion to

Expedite and a Motion to Appoint a Receiver Pendente Lite.46                       At an initial

scheduling teleconference on November 28, 2018, I directed the parties to confer on

the most efficient way to proceed and to provide me with a stipulated status quo




43
   Id. at 23.
44
   D.I. 198, Exs. 1, 2.
45
   Jan. 30, 2019 Hr’g Tr., at 97:1–2, 111:1–3; Mar. 29, 2019 Hr’g Tr., at 21:2–24. I note that the
record, at this stage in the proceedings, is relatively limited with regards to the details of each
litigation.
46
   D.I. 1.
                                                9
order.47 The parties were unable to agree on a status quo order.48 Because of the

Plaintiffs’ concerns about ongoing litigation in other states involving the

Defendants, I held another teleconference on December 10, 2018, and directed the

parties to submit an interim status quo order.49 Again, the parties were unable to

agree on that order and instead submitted competing orders;50 the Defendants’

counsel noted that the parties “were hampered in resolving this final issue by [his

counsel] having very limited access to [Mr. White] while he is involved in the

underlying proceedings in Vermont this week.”51        Because of concerns regarding

the litigation in Vermont, at the Plaintiffs’ request, I entered the Defendants’ Interim

Status Quo Order on December 12, 2018.52

        A hearing on the Motion to Appoint a Receiver Pendente Lite was rescheduled

on numerous occasions between December 2018 and January 2019, and was

ultimately held on January 30, 2019.53 The Plaintiffs filed a Motion to Compel

Production of Documents on December 17, 2018.54 They sought discovery into the

Defendants’ electronic documents relevant to the evidentiary hearing on the

appointment of a receiver pendente lite—the hearing was then scheduled for


47
   D.I. 22.
48
   See D.I. 23; D.I. 24; D.I. 25; D.I. 26.
49
   See D.I. 33; D.I. 34.
50
   See D.I. 36; D.I. 37.
51
   D.I. 37, at 1.
52
   D.I. 38.
53
   See D.I. 27; D.I. 45.
54
   D.I. 43.
                                             10
December 26, 2018, but was later rescheduled to January 25, 2019 so that the Motion

to Compel could be heard on December 26.55 The parties resolved the Motion to

Compel on December 24, 2018.56 On January 17, 2019, the Defendants filed a

Motion to Stay the proceedings pending decision from a Vermont court regarding

nursing facilities there;57 I denied the Motion to Stay on January 18, 2019.58 Also

on that date, I rescheduled the January 25, 2019 hearing on appointing a receiver

pendente lite to January 30, 2019 because Mr. White had developed a scheduling

conflict on January 25.59

        The Plaintiffs submitted their pre-hearing brief on January 26, 2019, and the

Defendants filed their opposition on January 29.60 On the evening before of the

hearing on the Motion to Appoint a Receiver Pendente Lite, then-counsel for the

Defendants informed the Court that Mr. White would be unable to attend because he

had been admitted to the hospital and had not been cleared to travel to Delaware; as

such, he could not testify at the hearing on January 30.61 Given that the hearing had

already been rescheduled (due, in large part, to the Defendants’ schedule and

preferences), and given that Mr. White’s counsel was available and ready to proceed,



55
   D.I. 45.
56
   D.I. 52.
57
   D.I. 58.
58
   D.I. 62.
59
   Id.; D.I. 75.
60
   D.I. 64; D.I. 70.
61
   D.I. 71.
                                          11
I informed the parties that the evidentiary hearing would commence without Mr.

White. After that day’s testimony, and based on evidence generated at that hearing,

on January 30, 2019 I ordered that an interim receiver be appointed.62 I ordered that

when Mr. White was able to travel, the evidentiary hearing would continue, at which

time he could testify, and that I would then consider whether a receiver should be

appointed pendente lite.63 I held that, notwithstanding the interim appointment, the

burden remained with the Plaintiffs to demonstrate cause to appoint a receiver

pendente lite.

        With the parties’ agreement, I appointed William B. Chandler III to serve as

Interim Receiver on February 7, 2019, and ordered specifically that Mr. White

cooperate with the Receiver, so that the Receiver could efficiently operate the

business pending a decision on appointment pendente lite.64

        The continued evidentiary hearing was held on February 14 and 15, 2019.65

Mr. White appeared; however, his testimony was, frankly, concerning. It was often

rambling and distorted. Parts of the testimony were incomprehensible, and Mr.

White needed frequent reminders to slow down and speak clearly for the court

reporter. Based upon the record as it existed at the end of the hearing, I found it




62
   D.I. 72.
63
   Id.; D.I. 74.
64
   D.I. 79.
65
   D.I. 80.
                                         12
appropriate to maintain the interim receivership pending briefing—briefing which,

as it turned out, never occurred.66

       On February 26, 2019, the Interim Receiver, William B. Chandler III,

requested an office conference, which was held on February 28.67 At that time, the

Receiver described his interactions with Mr. White and expressed serious concern

about the entities’ operation.68 The Receiver detailed instances where Mr. White

was unresponsive to the Receiver’s requests for information, and instances where

the Receiver had been blindsided with matters needing immediate attention (but of

which he was informed only at the last minute), such as funding payroll.69 These

were instances where Mr. White was aware of impending exigencies, but failed to

timely inform the Receiver.70 Mr. Chandler also detailed instances where Mr. White

acted unprofessionally toward the Receiver.71 Mr. Chandler indicated that Mr.

White had not yet provided him with access to the entities’ bank accounts.72 Mr.

Chandler also requested to withdraw as receiver, because—in light of Mr. White’s

intransigence—he could not effectively perform his duties on behalf of the




66
   Id.
67
   D.I. 83; D.I. 85.
68
   See Feb. 28, 2019 Conf. Tr.
69
   Id.
70
   Id.
71
   Id.
72
   Id.
                                       13
businesses.73 Mr. White’s counsel attended the office conference, but was unable to

explain Mr. White’s lack of cooperation to my satisfaction.74

       I indicated that I would grant the Receiver’s motion to withdraw as soon as a

successor receiver was identified.75 I also asked the Receiver to produce a list of the

documents and information that would be necessary for a receiver to operate the

entities successfully, and I ordered Mr. White to produce those documents by a time

certain, once identified.76 If he did not produce them in a timely fashion, I indicated

that I would issue a Rule to Show Cause why he should not be held in contempt.77

Mr. Chandler filed the list of necessary items on March 1.78 I ordered Mr. White to

produce that information by March 11, 2019.79

       Meanwhile, on March 6, 2019, the Defendants’ counsel filed a Motion to

Withdraw their representation.80 On March 11, I ruled that the Defendants should

find successor counsel in a timely fashion, at which point I would grant the Motion

to Withdraw.81




73
   D.I. 85.
74
   See Feb. 28, 2019 Conf. Tr.
75
   Id.
76
   Id.
77
   Id.
78
   D.I. 88.
79
   D.I. 89.
80
   D.I. 90.
81
   D.I. 95.
                                          14
        On March 12, 2019 the Receiver informed the Court that Mr. White had not

complied with the Court’s Order and had not produced the information necessary

for a receiver by March 11.82 In a letter on March 13, Mr. White represented, through

counsel, that he had “substantially compl[ied] with the Receiver’s March 1, 2019

Requests.”83 As later evidence indicated, this was not so, although some information

had been produced.

        Also on March 12, the Plaintiffs amended their Complaint to seek judicial

dissolution of HCRE.84 At that time, a hearing on the Plaintiffs’ dissolution claim

was scheduled for March 29, 2019. Because of Mr. White’s intent to retain new

counsel, on March 27, 2019 I granted the parties’ stipulated scheduling order, which

allowed the Defendants to respond to the Amended Complaint on or before April

12, 2019—after the hearing on dissolution.85

        Also on March 12, Mr. Chandler filed a Motion to Modify the Order

Appointing Receiver Pendente Lite, to allow the Receiver to make a capital call on

the entities’ partners, and specifically Mr. White.86 As he was still without access to

the entities’ bank accounts, Mr. Chandler had directed Mr. White to deposit nursing

home patients’ rent checks in a certain account, to be used by the Receiver to pay



82
   D.I. 99.
83
   D.I. 101.
84
   D.I. 97.
85
   D.I. 129.
86
   D.I. 96.
                                          15
employees.87 Instead, in direct contravention of the Receiver’s directive, Mr. White

deposited the checks into an account for one of his own entities, stating that the

money was owed to him.88 This money was thus unavailable to the Receiver, who

accordingly could not pay wages to the employees, as was necessary to operate the

business.89 On March 13, I ordered Mr. White (via his entities) to repay the money

he had diverted within 24 hours.90 He did not. On March 14, I again ordered Mr.

White to repay the money he had diverted from the entities.91 On March 14, I gave

the Defendants two weeks to retain successor counsel.92

       On March 14, I issued a Rule to Appear and Show Cause why Mr. White

should not be held in contempt for failure to comply with the Court’s Order to

cooperate with the Receiver, for his failure to produce certain documents to the

Receiver, and for his failure to turn over certain funds to the Receiver, as well as

why he should not be sanctioned for his uncooperative efforts hindering litigation.93

The Rule to Show Cause hearing was scheduled for March 29, 2019, at 9:30 am. 94




87
   Id.
88
   Id.
89
   Id.
90
   D.I. 102.
91
   Per the Receiver’s representation at the March 29, 2019 Rule to Show Cause hearing, Mr. White
ultimately returned the money. See Mar. 29, 2019 Hr’g Tr., at 16:16–18.
92
   D.I. 109; D.I. 111.
93
   D.I. 110.
94
   D.I. 112. I also scheduled argument on the appointment of a permanent receiver and judicial
dissolution for that day. I have continued consideration of those motions, to allow Mr. White to
participate. See id.
                                              16
      On March 19, the Plaintiffs filed a second Motion to Compel, seeking an order

compelling Mr. White to make himself available for depositions in advance of the

March 29 hearing.95 By letter of March 20, I informed the parties that given my

understanding of the March 29 hearing—that it would address the factual record

already created at the previous evidentiary hearings—there would be no need for

additional depositions.96 Based on supplemental letters filed by both parties, it

appears as though there was a misunderstanding between the Court, Plaintiffs’

counsel, Defendants’ counsel, and Mr. White regarding the scope of the March 29

hearing.97

      Regardless, Mr. White failed to appear at the Rule to Show Cause hearing on

March 29, 2019.98 The Receiver and the Plaintiffs’ counsel did appear.99 The

Plaintiffs’ counsel shared with the Court an email from Mr. White, sent less than an

hour before the hearing was to start, indicating that Mr. White would not be able to

appear because he was ill and unable to travel.100 The Receiver then gave an

extensive presentation, informing me that the funds misdirected by Mr. White had


95
   D.I. 117.
96
   D.I. 120.
97
   D.I. 121; D.I. 123; D.I. 124.
98
   D.I. 130; see also Mar. 29, 2019 Hr’g Tr.
99
A.K. Marsh. 29, 2019 Hr’g Tr. Because the two weeks allocated to Mr. White to obtain successor
counsel had passed, on March 29, 2019 I granted his counsel’s Motion to Withdraw. D.I. 133.
Since that time, the majority of the Defendant entities (that is, ELCM HCRE GP LLC, ELCM
Sponsor I Holdco LLC, and ELCM Asset Management Holdco LLC) have been unrepresented by
counsel.
100
    D.I. 121, at Court Ex. A.
                                            17
been made available to the Receiver, and that some information and documents,

which, per earlier Orders, Mr. White was supposed to have produced, had been made

available to him, but that others had not.101 He described the extensive efforts

required of the Receiver’s staff to preserve the business, which could have been

avoided had Mr. White timely complied with this Court’s Orders.102

       The email sent by Mr. White to the Receiver and the Plaintiffs’ counsel was

not filed by Mr. White; however, I entered it into the record as a Court exhibit.103 In

the email, Mr. White explained that he was ill and unable to travel, but not why he

did not request a continuance of the hearing before the Plaintiffs’ counsel and the

Receiver and his staff had prepared for the hearing and traveled to Georgetown. In

an Order entered on March 29, I directed Mr. White to file a written explanation with

the Court for his failure to appear at the March 29 hearing, including a physician’s

affidavit advising that Mr. White was prohibited from traveling to the hearing (and

the date and time the physician so advised Mr. White).104 This was to be completed

by April 1, 2019, at 5:00 p.m. EDT.105 Mr. White did not comply with that Order.

He did not provide the Court with any further explanation as to why he was unable

to travel or why he was unable to give the parties notice that he would not appear at


101
A.K. Marsh. 29, 2019 Hr’g Tr.
102
    Id. The Interim Receiver also described another instance where payroll was delayed because
Mr. White had attempted to covertly issue an $80,000 bonus to an employee. Id. at 18:19–19:22.
103
    D.I. 121, at Court Ex. A.
104
    D.I. 132.
105
    Id.
                                             18
the March 29 hearing. He did send an email (via an employee) to the Receiver at

5:08 p.m. on April 1, asking that I be informed that he would provide such

information to the Court at a future time. To this date, Mr. White has not provided

the Court with the requested physician’s affidavit.

       On April 4, 2019, I issued a Letter Opinion holding Mr. White in civil

contempt for failing to appear at the Rule to Show Cause, for his continued lack of

cooperation with the Interim Receiver, and for his continued noncompliance with

this Court’s orders.106 I ordered him to pay the Plaintiffs’ reasonable attorneys’ fees

and expenses incurred in connection with attending the March 29 hearing, as well as

the Receiver’s fees and expenses incurred as a result of Mr. White’s uncooperative

behavior.107

       Also at the March 29 hearing, the Plaintiffs’ counsel detailed the difficulties

they experienced finding a successor interim receiver, given the specialized nature

of the Defendants’ business and exacerbated by Mr. White’s lack of cooperation

with Mr. Chandler. I indicated that I would entertain granting Mr. Chandler’s

request to withdraw and entering GMF Ventures LLC as the successor interim

receiver, given the difficulty finding a qualified successor receiver.108 I asked the



106
     2019 WL 1501553. I originally issued the Letter Opinion on April 3, 2019; however, I
withdrew and reissued it on April 4, 2019, to make a minor addition; no substantive change was
made. D.I. 137.
107
    Id.
108
    Mar. 29, 2019 Hr’g Tr., at 37:9–21.
                                             19
Plaintiffs to submit a proposed order to that effect by April 1, 2019, and to provide

that proposed order to Mr. White for his review.109 I ordered Mr. White to respond

by 5:00 p.m. EDT on April 2, 2019.110 He did not. With no response from Mr.

White, on April 15, 2019, I granted the order replacing Mr. Chandler with GMF

Ventures LLC as interim receiver.111

       Also on March 29, I ordered Mr. White to respond to the Plaintiffs’ Brief in

Support of Their Motion for Dissolution by 5:00 p.m. EDT on April 8, 2019, so that

the Motion could be decided on the papers.112 He did not respond by that deadline.

       Mr. White filed a letter on April 9, 2019, requesting that I direct the entities

under receivership to pay his attorney’s fees.113 That same day, Mr. Chandler (still,

at that time, the Interim Receiver) filed a response, explaining why such payment

was unwarranted.114

       On April 19, 2019, Ross Aronstam & Moritz LLP entered its appearance on

behalf of the successor Interim Receiver, GMF Ventures LLC, and filed an

Emergency Motion to Amend the Receiver Order.115 The Interim Receiver sought

to amend the Receiver Order to permit the Receiver to “terminate the management



109
    Id.
110
    D.I. 132.
111
    D.I. 142.
112
    Id.
113
    D.I. 138.
114
    D.I. 139.
115
    D.I. 144; D.I. 145.
                                          20
agreement(s) under which Defendant Andrew White and/or his affiliated entities are

designated as the ‘manager’ of any of the Nominal Defendants and/or their

subsidiaries.”116 April 19 was a court holiday; accordingly, on the morning of

Monday, April 22, 2019, I scheduled an emergency teleconference for noon that day

and provided notice to the parties.117 At that teleconference, I granted the Interim

Receiver’s Motion.118 Mr. White did not appear; however, he did inform the

Register in Chancery by email at 12:01 p.m.—that is, shortly after the time the

teleconference was scheduled to begin—that he was unable to attend.119

Accordingly, I ordered Mr. White to explain why he did not attend and gave him an

opportunity to challenge the Interim Receiver’s request to amend the Receiver

Order, within two weeks (by May 6, 2019).120 He did not respond.

       On April 29, 2019, the Interim Receiver filed a letter, explaining that it was

in the process of retaining Ryan Newell, Esquire of Connolly Gallagher LLP to

represent the four Nominal Defendants.121 On May 1, 2019, I wrote a letter to the

parties, explaining that in light of the Nominal Defendants’ retention of counsel,

such counsel would have the opportunity to reply to the Motion for Dissolution by




116
    D.I. 145, at 1–2.
117
    D.I. 146.
118
    D.I. 149.
119
    See Apr. 22, 2019 Teleconf. Tr.
120
    D.I. 149; see also Apr. 22, 2019 Teleconf. Tr.
121
    D.I. 153.
                                                21
May 8, 2019, at which point I would consider the matter submitted on the papers.122

On May 2, 2019, Connolly Gallagher LLP entered its appearance on behalf of the

Nominal Defendants.123 On May 8, 2019, the Nominal Defendants joined the

Plaintiffs’ Motion for Dissolution.124

        On April 10, 2019, former Receiver Mr. Chandler filed a letter, with

supporting evidence and an affidavit, detailing the fees incurred as a result of Mr.

White’s uncooperative behavior and his failure to appear at the March 29 hearing,

as requested in my April 4 Letter Opinion.125 On April 26, 2019, the Plaintiffs filed

a letter, with supporting affidavits, detailing the fees incurred as a result of Mr.

White’s failure to appear at the March 29 hearing, as requested in my April 4 Letter

Opinion.126 On May 1, 2019, I sent Mr. White those two letters and requested that

Mr. White respond by May 13, 2019; I noted that if he did not respond, I would

consider the fees as requested in the letters unopposed.127 He did not respond.

Accordingly, on May 14, 2019, I ordered Mr. White to pay $199,218.91 of the

receiver’s fees incurred as result of Mr. White’s uncooperative behavior and his

failure to appear at the March 29, 2019 hearing, and $112,970.50 of the Plaintiffs’




122
    D.I. 156.
123
    D.I. 157.
124
    D.I. 162.
125
    D.I. 140.
126
    D.I. 150.
127
    D.I. 154.
                                         22
fees and expenses incurred as a result of Mr. White’s failure to appear at the March

29 hearing.128

       Mr. White did attempt to file a letter—the contents of which remain unknown

to me—by faxing it to the Register in Chancery on or about May 9, 2019. The

Register in Chancery was unable to add the letter to the docket for several reasons:

first, because Mr. White had not followed proper filing procedures; and second,

because Mr. White had not followed proper notice procedures.129 The Register in

Chancery explained this in a letter to Mr. White on May 9, 2019. 130 The Plaintiffs

filed a response to Mr. White’s letter on May 10, 2019; however, because I cannot

consider Mr. White’s letter, I also do not consider the Plaintiffs’ response.131

       On May 7, 2019, the Interim Receiver filed a Motion for Civil Contempt.132

It explained that “GMF Ventures’ limited time as Interim Receiver has been marred

by many of the same issues that hampered the efforts of the predecessor Interim

Receiver, William B. Chandler III.”133 It accused Mr. White of providing false

information to the Interim Receiver, as well as refusing to provide information at

all.134 Because of Mr. White’s repeated failures to comply with this Court’s orders,



128
    D.I. 168.
129
    D.I. 164.
130
    Id.
131
    D.I. 166.
132
    D.I. 159.
133
    Id. at ¶ 1.
134
    See generally id.
                                          23
the Interim Receiver requested that I issue a bench warrant for Mr. White’s arrest.135

It also requested that I decide the Motion for Dissolution as quickly as possible.136

On May 8, 2019, I requested Mr. White to respond, in writing, by May 22, 2019.137

        On May 22, 2019, Mr. White (and his entity, ELCM Ventures, LLC) retained

counsel, Evan O. Williford, Esquire and Andrew J. Huber, Esquire of The Williford

Firm LLC.138 Shortly thereafter, counsel placed a telephone call to the Court, in

which Mr. Williford requested an extension of the May 22, 2019 deadline so that he

could respond on Mr. White’s behalf.139 I denied the Motion, and memorialized our

conversation in a letter to counsel.140 I informed Mr. Williford that if no response

was received by the May 22 deadline—that is, by the end of the day—I would issue

a Rule to Show Cause, and at that time, Mr. Williford would have the opportunity to

raise the same arguments he would have made in opposition to the Motion for Civil

Contempt.141

        No responsive pleading having been filed by the May 22 deadline, on May

23, 2019 I issued a Rule to Show Cause, ordering Mr. White to appear and show




135
    Id. at ¶ 9.
136
    Id. at ¶ 10.
137
    D.I. 163.
138
    D.I. 174.
139
    D.I. 176.
140
    Id.
141
    Id.
                                         24
cause why he should not be found in contempt for failing to abide by the Court’s

orders, returnable on June 10, 2019 at 1:30 p.m.142

        On May 29, 2019, Defendants Andrew White and ELCM Partners, LLC

moved to dismiss the Amended Complaint. That motion was untimely by more than

six weeks under the parties’ stipulated scheduling order. The Defendants have not

attempted to explain or justify this untimely filing, nor does the Motion even

acknowledge that fact.143

        On June 5, 2019, counsel for the Interim Receiver filed a letter concerning the

June 10, 2019 hearing.144 Per the Receiver, Mr. White had not yet paid any of the

fees for which he is responsible under my May 14, 2019 Order. He also had not

indicated when he would do so; Mr. Williford informed the Plaintiffs’ counsel that

“Mr. White is considering the matter.”145 Accordingly, the Receiver requested that,

at the June 10 hearing, I obtain an explanation from Mr. White regarding his failure

to comply and issue an order setting a firm deadline for payment and detailing the

consequences of noncompliance.146

        On June 9, 2019—the eve of the Rule to Show Cause hearing—counsel for

Mr. White filed a written response to the Rule. In it, Mr. White avers that he has



142
    D.I. 177.
143
    D.I. 179.
144
    D.I. 181.
145
    Id.
146
    Id.
                                          25
“cooperated with reasonable requests” and is not in violation of any court order, so

therefore coercive sanctions are inappropriate.147

        Also on June 9, 2019, the day before supplemental oral argument on the

dissolution issue, counsel for Mr. White and ELCM Partners, LLC filed an untimely

answering brief in opposition to the Plaintiffs’ Motion for Dissolution.148 In their

submission, the Defendants contend that the Plaintiffs effectively seek summary

judgment, and so the summary judgment standard should apply to the dissolution

request; they further argue that dissolution is not warranted and that further

discovery is necessary.149 The brief was submitted without seeking leave of the court

to file an untimely answering brief to the Motion for Dissolution, an opportunity Mr.

White had long since waived. Again, Mr. White did not so much as acknowledge

that the brief was filed over two months after the court-imposed deadline for

response of April 8, 2019.150

        On June 10, 2019, the Rule to Appear and Show Cause why Mr. White should

not be held in contempt was held at 1:30 p.m., a time reserved as well for

supplemental argument on the dissolution issue. Mr. White did not appear at 1:30

p.m., although his counsel made a timely appearance. He did, however, arrive at the




147
    D.I. 182.
148
    D.I. 183.
149
    Id.
150
    Id.
                                         26
hearing later.151     The parties made arguments pertaining to dissolution, and

subsequently, Mr. White testified regarding the subject of the Rule to Show Cause.152

I ordered various items be provided to the Interim Receiver—such as bank account

access, which had been a problem for the Receivers since February and has been the

subject of numerous orders.153 I also ordered that Mr. White pay the amount he owed

under my May 14, 2019 Order by June 21, 2019. I tasked the parties with crafting—

before they left the Courthouse—letters from Mr. White to relevant financial

institutions that would provide the Interim Receiver with access to the entities’ bank

accounts, and recessed the hearing.154              The resulting negotiations over this

seemingly-simple matter lasted several hours, and I was twice called upon to clarify

my instructions to the parties. Finally, the parties agreed to an appropriate form of

letters; however, upon signing those letters, Mr. White made additional alterations.

After my intervention, Mr. White ultimately signed the letters, and the hearing

adjourned at 6:50 p.m.155




151
    Mr. White represented that flights from Texas had been delayed due to inclement weather the
day before, an odd representation in light of his flight to Sussex County by private jet. June 10,
2019 Hr’g Tr., at 106:9–15.
152
    See generally id.
153
    Specifically, I ordered that by 5:00 p.m. EDT on June 11, Mr. White must call Wells Fargo and
Chase Bank, where the entities had accounts, by June 11, 2019 to ensure the Receiver had access
to those accounts; that he inform the receiver where certain storage lockers were located by June
11, 2019; and that he provide an organizational chart to the receiver. See id. at 114:5–6; 119:23–
120:1; 122:6–8.
154
    See id.
155
    D.I. 186.
                                               27
       On June 13, 2019, counsel for the Receiver notified the Court that Mr. White

had not provided the Receiver with access to the entities’ bank accounts, as he was

required to have done by June 11 under my June 10 bench order.156 Specifically,

Mr. White had failed to provide the Receiver with the necessary bank account

numbers. In response, I held a conference by phone on June 14, 2019 at 4:00 p.m.

By the time we convened, counsel for the Receiver informed the Court that, after the

notice was filed and shortly before the conference, Mr. White had provided the

requisite information and access.157           At the conference, counsel for Mr. White

informed the Court that Mr. White had driven “almost four hours to Houston, in the

middle of the night last night, so that he could be at [the bank’s] location when it

opened and obtain [the] account number.”158 Because White had provided the

Receiver access to the bank accounts, I declined to hold Mr. White in contempt,

based in part on his counsel’s representation that it was not sufficiently clear from

my previous order that Mr. White was required by a time certain to provide the

Receiver with account numbers.159 With regard to the post-hearing briefing, I

ordered the Plaintiffs to submit their briefing by June 19, 2019, and the Defendants




156
    D.I. 188.
157
    See June 14, 2019 Teleconf. Tr., at 3:23–4:1.
158
    Id. at 8:6–11.
159
    Id. at 11:24–12:4.
                                                28
to submit theirs by June 26, 2019—a schedule to which the parties had already

agreed.160

       On June 19, 2019, the Plaintiffs submitted their comprehensive statement of

facts.161 On Friday June 21, 2019—the day Mr. White was required to have paid the

amount he owed under my May 14 order by 5:00 p.m.—I received a letter from Mr.

White’s counsel at 3:15 p.m. informing me that Mr. White had been admitted to the

hospital on June 19 and that counsel had been unable to reach him. 162 As a result,

counsel requested that I extend Mr. White’s deadline for payment from June 21 until

June 28 and extend the deadline to submit post-trial briefing from June 26 to July

8.163 I held a teleconference to address the requested extensions the following

Monday, June 26, 2019.164 According to Mr. White’s counsel, he had been admitted

to the hospital, and his parlous condition rendered him incapable of assisting his

counsel, presumably even to the extent of writing a check to comply with this Court’s

order, resulting in his counsels’ requests for extensions of deadlines.165 At any rate,

I conditionally granted the extensions, provided that by June 27, Mr. White submit

a physician’s affidavit stating that Mr. White’s condition, either mental or physical,




160
    Id. at 14:9–21.
161
    D.I. 198.
162
    D.I. 201.
163
    Id.
164
    D.I. 203.
165
    See generally June 27, 2019 Teleconf. Tr.
                                                29
prevented him from executing payment by the deadline and prevented him from

participating with his attorneys so they could prepare post-trial briefing.166

       On June 26, 2019, counsel for Mr. White and ELCM Partners submitted post-

trial briefing, at which point I considered the issue of dissolution submitted.167

Counsel did not utilize the conditional deadline extension for that submission.

       Mr. White did not provide a physician’s affidavit by June 27, 2019.

Accordingly, on June 28, 2019, the Plaintiffs filed a letter requesting sanctions for

Mr. White’s noncompliance; they pointed out that Mr. White was required to make

sanctions payments to the Receiver by June 21, and that I had extended the deadline

to June 28 if and only if he provided a physician’s affidavit by June 27.168 Mr. White

did not provide an affidavit, and so he had not complied with the Court’s deadline.

       I held a teleconference to address Mr. White’s nonpayment on June 28, 2019.

Unbeknownst to me until he began to speak, Mr. White chose to attend the

teleconference in order to read a statement into the record. In his statement, Mr.

White accused his Delaware counsel of lying to the court in the teleconference of

three days prior, as well as misrepresenting Mr. White’s positions on several other

occasions.169 According to Mr. White, he had always been unable to comply with




166
    Id. at 16:2–17:2.
167
    D.I. 205.
168
    D.I. 209.
169
    June 28, 2019 Teleconf. Tr., at 6:2–8:6.
                                               30
the sanctions order for financial reasons, although he had not previously so informed

me.170 He had not been admitted to the hospital and was at all times able to cooperate

with his counsel; the representations to the contrary by Mr. Williford were inaccurate

confabulations on counsel’s part.171 I declined the Plaintiffs’ renewed request to

incarcerate Mr. White as a civil contempt sanction, and I informed the parties that I

would enter an order in the form of a judgment regarding the sanctions payments.172

I entered that order on July 2, 2019.173

       In the evening hours of July 1, 2019, Mr. Williford filed a Motion for Leave

to Withdraw as counsel to Defendants Andrew White and ELCM Partners, LLC.

The Motion stated that Mr. Williford had been discharged by his client, effective as

of 5:00 p.m. on July 1, 2019.174 I held a teleconference to address Mr. Williford’s

request on July 2, 2019.175 I provided the Defendants until close of business the next

day, July 3, to retain Delaware counsel; otherwise, I would grant Mr. Williford’s

request to withdraw, at which point outside counsel’s admission to practice pro hac

vice would be revoked176 and Mr. White would once again have to proceed pro se.


170
    Id. at 9:14–19.
171
    See id. at 7:22–8:6. I need not resolve factual issues here, but I feel called upon to say that both
my personal experience with Mr. Williford, as well as Mr. Williford’s reputation in the Bar, render
Mr. White’s allegations wholly incredible to me.
172
    See id.
173
    D.I. 214.
174
    D.I. 215.
175
    D.I. 217.
176
    This is not a reflection on outside counsel, but is in conformity with the requirement that
Delaware litigants retain Delaware counsel.
                                                  31
The Defendants did not retain Delaware counsel by that time. Accordingly, on July

5, 2019, I granted the Motion to Withdraw and revoked outside counsel’s admission

pro hac vice.177 At this time, Mr. White is, once again, proceeding pro se.178

                                        II. ANALYSIS

       A. Legal Standard

       HCRE, the entity for which the Plaintiffs seek judicial dissolution, is a limited

partnership. Section 17-802 of the Delaware Code provides that “[o]n application

by or for a partner the Court of Chancery may decree dissolution of a limited

partnership whenever it is not reasonably practicable to carry on the purpose of the

business in conformity with the partnership agreement.”179 As this Court has noted,

this does not require a finding that the business of the partnership has become

impossible.180 “In evaluating whether to dissolve a partnership pursuant to § 17-

802, courts must determine the business of the partnership and the general partner’s

ability to achieve that purpose in conformity with the partnership agreement.”181

Under Section 17-802 and the analogous LLC dissolution statute, Section 18-802,182


177
    D.I. 220.
178
    The entity Defendants are not represented by counsel.
179
    6 Del. C. § 17-802.
180
    See PC Tower Ctr., Inc. v. Tower Ctr. Dev. Assocs. Ltd. P’ship, 1989 WL 63901, at *6 (Del.
Ch. June 8, 1989).
181
    Cincinnati Bell Cell. Sys. v. Ameritech Mobile Phone Serv., 1996 WL 506906, at *5 (Del. Ch.
Sept. 3, 1996).
182
    See In re Silver Leaf, LLC, 2005 WL 2045641, at *10 (Del. Ch. Aug. 18, 2005) (“Without much
case law applying [the LLC statute, 6 Del. C. 18-802], the court looks by analogy to the dissolution
statute for limited partnerships, 6 Del. C. § 17-802, which contains essentially the same wording
as the LLC statute.”).
                                                32
the Court of Chancery has ordered dissolution in instances of deadlock183 and where

the entity’s purpose could no longer be achieved.184

       B. Judicial Dissolution is Warranted

       HCRE’s Limited Partnership Agreement (“LPA”) defines the entity’s purpose

as:

       (a) making real estate and real estate-related investments related to
       senior housing . . . and skilled nursing throughout the United States and
       Canada, including investments acquired with the intention of
       converting an investment to a senior housing or skilled nursing
       investment, (b) managing, supervising, renovating, repositioning,
       developing, redeveloping, holding for investment and otherwise
       dealing with and disposing of such investments and (c) engaging in
       other such activities related, incidental or ancillary thereto as the
       General Partner deems necessary, advisable or appropriate.185

       In other words, HCRE’s business is investing in and operating nursing homes.

Mr. White and his entities have been stripped of their right to operate nursing homes

in various states, such as Vermont and North Carolina. The four homes in Vermont

have been placed under permanent receivership due to Mr. White’s deficiencies in

operating the facilities. The facilities in North Carolina, Tennessee, and Indiana

were relinquished to NHI’s control.186 What remains of the operations side of

HCRE’s business—namely, the facilities in Oklahoma—is under the direction of a




183
    See id. at *11; see also Haley v. Talcott, 864 A.2d 86, 89 (Del. Ch. 2004).
184
    See PC Tower Ctr., Inc., 1989 WL 63901, at *6.
185
    JX 332 § 1.3.
186
    Jan. 30, 2019 Hr’g Tr., at 46:18–47:8.
                                                33
receiver appointed by this Court.187 I appointed the first interim receiver after I

determined following a hearing that Mr. White was unlikely to be able to adequately

manage that business. The evidence showed that he had engaged in manifestly

unsatisfactory practices: not invoicing patients, for example, and not cashing

residents’ checks for rent and services, which led to an episodic inability to pay staff

or buy food for patients, as reflected by the evidence in this court and before the

North Carolina regulators and the Vermont court. It also was clear to me, based on

his own testimony, that Mr. White, as principal of the general partner, was unlikely

to be able to operate these businesses in his current state of health, in light of his

record testimony and his serial inability to attend (or his evasion of) proceedings in

this Court. Moreover, Mr. White is, I find, manifestly unwilling to assist others in

conducting the business of the partnership, as demonstrated by his unwillingness to

assist either Interim Receiver in that regard. As described above, even with a

receiver in place, the business is in jeopardy, due to Mr. White’s failure to cooperate.

My conclusion that Mr. White is unwilling or unable to conduct this business has

only been reinforced by his actions in contempt of this Court thereafter.

       The first receiver, William B. Chandler III, was forced to resign as Mr.

White’s obstructionism exacerbated the Partnership’s problems. Mr. White has



187
   The Vermont facilities also remain an asset of HCRE; as discussed above, they are under a
permanent receivership implemented by a Vermont court.
                                            34
obstructed the current Receiver’s ability to operate in an efficient and appropriate

manner, as well. Thus, the portion of the Partnership business devoted to operating

nursing facilities has been frustrated, and is no longer reasonably practical to

continue.

       The other portion of the business encompassed by the Partnership Agreement,

investment in and acquisition of new facilities, is also no longer practical to pursue.

The record reflects that the myriad litigations are a significant drain on the

Partnership’s resources; the Partnership’s equity in the Oklahoma nursing homes is

one of its few remaining assets.188 Mr. White himself has represented that his

businesses have no value.189 Thus, the Partnership is not in a financial position to

undertake further acquisitions. Even that portion of the investment side of the

business that consists of pursuit of litigation assets has been hindered by Mr. White’s

refusal to cooperate with the Receivers.190 As discussed above, the former Interim

Receiver, Mr. Chandler, repeatedly asked for documents and information related to

the entities, but Mr. White failed to provide all of that material. 191 He refused to

cooperate with the Receivers in a number of other ways as well, including by




188
    See Mar. 29, 2019 Hr’g Tr., at 26:6–29:15.
189
    June 10, 2019 Hr’g Tr., at 20:10–21; June 10, 2019 Hr’g, PX 7.
190
A.K. Marsh. 29, 2019 Hr’g Tr., at 9:18–23:24.
191
    Id.
                                              35
depositing the facilities’ rent checks into his personal entities’ account and stymying

payroll procedures.192

       In other words, the only viable portion of HCRE’s business is the Oklahoma

nursing homes,193 and it is not practical for the Receiver to operate those nursing

homes, due to the Receiver’s inability to obtain Mr. White’s cooperation. The

general partner and its principal show no ability to resume operation of this remnant

of the business that still exists, nor do they show an ability to invest in additional

enterprises. The business, therefore, must be liquidated to preserve what value

remains. In other words, the operation of the business is stymied, and absent

liquidation, its remaining value is at risk.

       Entities associated with the current Receiver, I expect, may be among the

bidders for assets of HCRE. Accordingly, it is appropriate to appoint a third-party

final receiver to oversee the liquidation of HCRE. The parties should consult

promptly and provide for a successor receiver.

                                    III. CONCLUSION

       For the foregoing reasons, the Plaintiffs’ petition for dissolution is granted.

IT IS SO ORDERED.




192
   Id.
193
   I note that while the Vermont facilities may also be viable portions of the business, they are
subject to the receivership implemented by the Vermont Court and they are also encumbered. Mar.
29, 2019 Hr’g Tr., at 28:8–9.
                                               36